VACATE and DISMISS; and Opinion Filed January 9, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00081-CV

                           BANK OF AMERICA, N.A., Appellant
                                         V.
                         TFHSP SERIES LLC SERIES 315, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-02267-2013

                             MEMORANDUM OPINION
                           Before Justices Lang, Brown, and Whitehill
                                   Opinion by Justice Brown
       The parties have reached a settlement and have filed a joint motion asking this Court to

vacate the trial court’s judgment and dismiss the case with prejudice. We grant the motion,

vacate the judgment of the trial court, and dismiss the case with prejudice.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE


140081F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

BANK OF AMERICA, N.A., Appellant                    On Appeal from the 296th Judicial District
                                                    Court, Collin County, Texas
No. 05-14-00081-CV         V.                       Trial Court Cause No. 296-02267-2013.
                                                    Opinion delivered by Justice Brown. Justices
TFHSP SERIES LLC SERIES 315,                        Lang and Whitehill participating.
Appellee

    In accordance with this Court’s opinion of this date, the judgment of the trial court is
VACATED.

       The case is DISMISSED with prejudice.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 9th day of January, 2015.




                                              –2–